REGAN, Judge.
Plaintiff, Ruth Jones Davis, instituted this proceeding in the Civil District Court for the Parish of Orleans, endeavoring to qualify as the administratrix of her husband’s estate. Her petition therefor was dismissed since the decedent was domiciled in Jefferson Parish when his death occurred.
Although plaintiff acquiesced in the dismissal of her suit and prosecuted no appeal from this judgment, the record thereof has. been transmitted to this court,
The Succession of La Fauci was consolidated with a separate suit, designated as the Tutorship of La Fauci Children, where-' in the plaintiff sought to be confirmed as natural tutrix of her four minor children. In view of the fact that the tutorship proceeding was also dismissed on an exception to the jurisdiction of the court, and plaintiff did appeal from that judgment, the record involving the succession, in all probability, was transmitted to this court through an oversight.
Therefore, since no appeal was prosecuted from the judgment rendered in the Succession of La Fauci, which bears our docket number 1149, nothing contained in the record thereof is posed for our consideration.
No appeal before the court for consideration.